        Case 1:16-cr-10343-ADB Document 1376 Filed 05/14/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       CRIMINAL NO. 16-10343-ADB
                                              )
MICHAEL GURRY,                                )
     Defendant.                               )
                                              )

               PRELIMINARY ORDER OF FORFEITURE IN PARTIAL
         SATISFACTION OF ORDER OF FORFEITURE (MONEY JUDGMENT)

        WHEREAS, on May 2, 2019, after a fifty-three day jury trial, a jury found the Defendant,

and others, guilty on Count One of the SSI, Racketeering Conspiracy;

        WHEREAS, on February 25, 2020, this Court issued an Order of Forfeiture (Money

Judgment), in the form of a personal money judgment against the Defendant, in the amount of

$3,390,472.89 in United States currency, pursuant to 18 U.S.C. § 1963(a)(3);

        WHEREAS, the Court found that the Defendant’s proceeds, after taxes, were

$3,390,472.89;

        WHEREAS, in addition, the Court ordered that the United States was entitled to amend its

Money Judgment at any time to include substitute property having a value not to exceed that of

the Money Judgment in order to satisfy the Order of Forfeiture (Money Judgment) in whole or in

part;

        WHEREAS, based upon the government’s motion, the amount of proceeds the Defendant

obtained, and the Defendant’s present net worth as identified in his Pre-Sentence Report, the Court

finds that forfeiture of substitute assets, pursuant to 18 U.S.C. § 1963(m), is necessary;

        WHEREAS, the United States has identified and restrained the following assets belonging

to the Defendant, which are subject to forfeiture as substitute assets that can be applied towards

                                                  1
           Case 1:16-cr-10343-ADB Document 1376 Filed 05/14/20 Page 2 of 4



the partial satisfaction of the outstanding $3,390,472.89 forfeiture money judgment, all funds on

deposit in:

              a.      E*Trade, Individual Brokerage Account 4523-5259, held in the name
                      Michael J. Gurry;

              b.      E*Trade, IRA Contributory Account 4549-9125, held in the name
                      Michael J. Gurry, IRA E*Trade Custodian; and

              c.      E*Trade, IRA Contributory Account 4549-9129, held in the name
                      Michael J. Gurry, IRA E*Trade Custodian

(collectively, the “Funds”);

        WHEREAS, pursuant to this Court’s February 25, 2020 Order of Forfeiture (Money

Judgment), and Rule 32.2(e) of the Federal Rules of Criminal Procedure, the United States is now

entitled to a Preliminary Order of Forfeiture for Substitute Assets in Partial Satisfaction of Order

of Forfeiture (Money Judgment) against the Funds; and

        WHEREAS, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, such

Order should authorize the United States to continue to restrain the Funds in its secure custody and

control.

        ACCORDINGLY, it is hereby ORDERED, ADJUDGED AND DECREED that:

        1.         Pursuant to the Court’s Order of Forfeiture (Money Judgment) and Rule 32.2(e) of the

Federal Rules of Criminal Procedure, the Court finds that the Funds are hereby forfeited to the United

States of America for disposition pursuant 18 U.S.C. § 1963(m).

        2.         The Court shall retain jurisdiction for purposes of enforcing this Order and the

forfeiture.

        3.         Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the United

States is hereby authorized to restrain the Funds and maintain them in its secure custody and control.




                                                    2
         Case 1:16-cr-10343-ADB Document 1376 Filed 05/14/20 Page 3 of 4



        4.      To the extent necessary, this Order shall supersede the Restraining Order entered on

March 10, 2020, such that E*Trade is directed to continue to restrain the Funds and to obey the

Restraining Order until or unless the United States demands the Funds be produced to the United States

Marshals Service for further disposition according to law.

        5.      Pursuant to 18 U.S.C. § 1963(l), the United States shall publish, for thirty (30)

consecutive calendar days on the government forfeiture website www.forfeiture.gov, notice of the

Preliminary Order of Forfeiture for Substitute Assets in Partial Satisfaction of Order of Forfeiture

(Money Judgment) and notice of the United States’ intent to dispose of the Funds.

        6.      Pursuant to 18 U.S.C. § 1963(l), and Rule 32.2(b)(6)(C) of the Federal Rules of

Criminal Procedure, the United States shall give, to the extent practicable, direct written notice to any

person known to have alleged an interest in the Funds to be forfeited.

        7.      Pursuant to 18 U.S.C. § 1963(l), and Rule 32.2(b)(6)(C) of the Federal Rules of

Criminal Procedure, the notice referred to above shall state: (a) that any person, other than the

Defendant, asserting a legal interest in the Funds, shall, within sixty (60) days after the first day of

publication on the government forfeiture website or within thirty (30) days after receipt of actual notice,

whichever is earlier, file a petition with the United States District Court in Boston, Massachusetts,

requesting a hearing to adjudicate the validity of his or her interest in the Funds; and (b) that the petition

shall be signed by the petitioner under the penalty of perjury and shall set forth the nature and extent

of the petitioner’s right, title, or interest in the Funds, the time and circumstances of the petitioner’s

acquisition of the right, title, or interest in the Funds, any additional facts supporting the petitioner’s

claim, and the relief sought.

        8.      Pursuant to 18 U.S.C. § 1963(l), following the Court’s disposition of all petitions filed

under to 18 U.S.C. § 1963(l), or if no such petitions are filed following the expiration of the period



                                                      3
          Case 1:16-cr-10343-ADB Document 1376 Filed 05/14/20 Page 4 of 4



provided in to 18 U.S.C. § 1963(l), for the filing of such petitions, the United States of America shall

have clear title to the Funds.

         9.     Upon adjudication of all third party interests, this Court will enter a Final Order of

Forfeiture for Substitute Assets in Partial Satisfaction of Order of Forfeiture (Money Judgment),

pursuant to 18 U.S.C. § 1963(m) and Rule 32.2(c) of the Federal Rules of Criminal Procedure, in

which all interests will be addressed.



          May 14, 2020                                    /s/ Allison D. Burroughs
Dated:
                                                                ALLISON D. BURROUGHS
                                                                United States District Judge




                                                   4
